                         Case 1:18-cr-00601-PGG Document 463 Filed 04/29/21 Page 1 of 3

           Shervington Lovell


                                    S M I T H & C O M P A N Y,
                                                             Attorneys-At-Law
                                                                                                    PLLC

                                                                  _______

Valerie M. Cartright, Esq.*                                                                         Eon R. Smith, Esq. Founding Partner
Of Counsel                                                                                     Former U.S. Justice Advisor and Prosecutor
                                                                                   Admitted in New York, U.S. Federal, Guyana & Trinidad
______________________
*New York, Florida and U.S. Federal Courts




           April 28, 2021



           The Honorable Paul G. Gardephe
           United States District Court, Southern District of New York
           Thurgood Marshall Courthouse
           United States Court 40 Foley Square
           New York, New York 10007

                          Re:                United States v. Shervington Lovell
                                             18 Cr. 601 (PGG)


           Dear Judge Gardephe:

                   Mr. Shervington Lovell is slated to appear before Your Honor on Thursday May 20, 2021
           at 12:00 PM for sentencing. The recommendation of the United States Probation Department is
           that Mr. Lovell be sentenced to 120 months incarceration with a period of 5 years supervised
           release. Mr. Lovell is hoping that Your Honor would take into consideration the circumstances
           laid out below and impose a sentence below the mandatory minimum.

           Acceptance of Responsibility

                   Mr. Lovell has accepted responsibility from the moment he was arrested in Jamaica; he did
           challenge extradition. While Mr. Lovell was confused about jurisdiction and being extradited to
           the United States for an offense that was not committed in the US and had no ties to the America,
           he has never denied that he participated in a drug transaction. His intention, and instructions from
           the outset, was to arrange a plea.

                   While incarcerated at the MCC Mr. Lovell faced unprecedented challenges and spent a
           great deal of time confined to his cell for reasons that had nothing to do with him. Mr. Epstein’s
           tragic death and the missing loaded firearm led to the facility being lockdown for several days, and
           in some instance, weeks at a time. Then the pandemic brought new challenges for all of us, but
           while we were asked to stay home, Mr. Lovell was forced into a locked cell without the ability to
           have visitors, exercise or make a phone call. Despite all of these restrictions, Mr. Lovell still found
           time to take GED classes and was awarded a Lead by Example Certificate.
           Case 1:18-cr-00601-PGG Document 463 Filed 04/29/21 Page 2 of 3

Shervington Lovell

Family

        Mr. Lovell has accepted responsibility for his role in this matter. He acknowledges that his
participation in a drug transaction was wrong, regardless of his motivation for doing so. He also
understands that his decision, and ultimate punishment, will impact his children, wife and
community. The impact of his absence is immeasurable.

        The individual the Government presents to the Court is a drug dealer that engages in drug
dealing for profit. While Mr. Lovell did stand to gain from the transaction, that is not who he is.
He is a farmer, vendor and gold miner. Mr. Lovell is a loving father of 8 children. Regardless of
the circumstances of their birth, my Lovell has never tried to shirk his parental responsibilities.

         The letters provided by Mr. Lovell’s family and friends should give this Court a broader
perspective about him and the way he lived his life. He has always been a provider and caretaker
of not only his children but his wife’s niece and countless others within the community. In her
letter (Exhibit A), Mr. Lovell’s wife, Keisha Phillips, describes their relationship and Mr. Lovell’s
relationship with his children. Although their relationship is not without its challenges, she speaks
about him being someone that supports her, attentive to his family and his community. She gave
some insight into Mr. Lovell’s upbringing and the challenges he faced having to be a breadwinner
at an early age. Most important, Ms. Phillips talked about how remorseful Mr. Lovell is and how
he grieves the fact that his action is causing is children to suffer.

        There are several other letters detailing Mr. Lovell’s generosity, kindness and support for
others. (Exhibit D). Although not all the letters received was included, I have attached a few for
Your Honors review.

Community

        Mr. Lovell is well known in his community not for drug dealing but for his
kindheartedness, his willingness to assist others and for actually providing assistance, when he
can, to those that are in need, particularly children. Mr. Lovell celebrated his birthday each year
not by throwing elaborate parties but by gathering the children in the village and handing out much
needed school supplies and assisting parents, often single mothers, with school uniform1 so that
their children can actually attend school. He uses his failure to complete high school to encourage
and motivate young people to get their education.

        In her letter Ms. Farley speaks about how Mr. Lovell assisted her when her sister passed
away from cancer and gave her shelter when she was being abused by her partner. (Exhibit B).
Mr. McKenzie speaks about being a gay man and finding employment, acceptance and a friend in
Mr. Lovell. (Exhibit C) Mr. Lovell’s efforts and desires to help others did not stop because he was
arrested, it continue even while he was incarcerated. Mr. Lovell has been a model inmate at the
MCC facility. As reported by Probation, he has “no disciplinary infractions”.

Purposes of Sentencing.

       The statute 18 USC 3553 (a) (2) identifies the purposes a sentence should serve. The
sentence imposed should reflect the seriousness of the crime, promote respect for the law, and
provide just punishment; afford adequate deterrence to criminal conduct; protect the public from

1
    In Guyana all school children are required to wear
           Case 1:18-cr-00601-PGG Document 463 Filed 04/29/21 Page 3 of 3

Shervington Lovell
further crimes of the defendant; and provide the defendant with needed educational or the
occasional training, medical care, or treatment in the most effective manner.

      Mr. Lovell understands that this Court will impose a prison sentence in this case. I
acknowledges that his conduct is deserving of punishment. He is just asking for some leniency.

Deterrence and respect for the law.

       The statutory mandatory minimum or above is not needed to achieve the purposes of
deterrence and to promote respect for the law. Mr. Lovell has been away from his family and is
unable to receive visits from his children because their visas have been revoked. The experience
of being away from his children has been devastating to Mr. Lovell. He has learned that his action
does not only impact him but every member of his family, who are all suffering as a result of his
absence. The suffering of his family is enough to send a clear message which Mr. Lovell received
loud and clear, breaking the law is not worth it.

Post Release

        Mr. Lovell has already begun planning and preparing for his release and will continue to
do so for the duration of his sentence. That is why Mr. Lovell is asking Your Honor to recommend
that he serve his sentence at Fort Dix Federal Correctional Facility so he can pursue vocational
training in Horticulture. Mr. Lovell has a background in farming, but has never had any formal
education in that field. He would love the opportunity to learn formally and prepare himself for re-
entry. Mr. Lovell will likely be returning to one of the strongest economies in the world if things
progress as expected. According to theglobalamericans.org, “Guyana’s economy is riding through
the COVID-19 world in better shape than practically any other country on the planet.” The country
has already begun to experience an influx of immigrants and Mr. Lovell believes that there will be
a heavy demand for food.

          Mr. Lovell is asking this Court for leniency.


Respectfully,

    /s/

Eon R. Smith
